
	

113 S1133 IS: New Markets Tax Credit Extension Act of 2013
U.S. Senate
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1133
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2013
			Mr. Rockefeller (for
			 himself, Mr. Blunt,
			 Mr. Cardin, Ms.
			 Collins, and Ms. Cantwell)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the new markets tax credit, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Markets Tax Credit Extension Act
			 of 2013.
		2.Permanent
			 extension of new markets tax credit
			(a)Extension
				(1)In
			 generalSubparagraph (G) of section 45D(f)(1) of the Internal
			 Revenue Code of 1986 is amended by striking , 2011, 2012, and
			 2013 and inserting and each calendar year
			 thereafter.
				(2)Conforming
			 amendmentSection 45D(f)(3) of such Code is amended by striking
			 the last sentence.
				(b)Inflation
			 adjustmentSubsection (f) of section 45D of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(4)Inflation
				adjustment
						(A)In
				generalIn the case of any calendar year beginning after 2013,
				the dollar amount in paragraph (1)(G) shall be increased by an amount equal
				to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year, determined by substituting calendar year 2000 for
				calendar year 1992 in subparagraph (B) thereof.
							(B)Rounding
				ruleAny increase under subparagraph (A) which is not a multiple
				of $1,000,000 shall be rounded to the nearest multiple of
				$1,000,000.
						.
			(c)Alternative
			 minimum tax reliefSubparagraph (B) of section 38(c)(4) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by redesignating clauses (v) through (ix)
			 as clauses (vi) through (x), respectively, and
				(2)by inserting after clause (iv) the
			 following new clause:
					
						(v)the credit
				determined under section 45D, but only with respect to credits determined with
				respect to qualified equity investments (as defined in section 45D(b))
				initially made before January 1,
				2014,
						.
				(d)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the date of the enactment of this
			 Act.
				(2)Alternative
			 minimum tax reliefThe amendments made by subsection (c) shall
			 apply to credits determined with respect to qualified equity investments (as
			 defined in section 45D(b) of the Internal Revenue Code of 1986) initially made
			 after the date of the enactment of this Act.
				
